                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

KENNETH RAY BATES,                  )               Civil Action No.: 4:17-cv-1838-SAL-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                                  ORDER
                                    )
SYLVIA TAWANDA VANDROFF,            )
TRINA CLARKSON, MAROLYN D.          )
VANDROFF, ELIZABETH KINDER,         )
SHARDICE SHARP, BRENDA              )
ROBINSON, KYLEE MARTIN,             )
ANOTHER CHANCE PUBLISHING,          )
ELI SOLUTIONS, LLC, and ANOTHER )
CHANCE TO BRIDGE THE GAP,           )
                                    )
                   Defendants.      )
___________________________________ )

I.     INTRODUCTION

       In this action, Plaintiff, who is proceeding pro se, alleges a claim for breach of contract. He

asserts that Defendants breached a contract with him by selling his personal writings without his

permission and without providing him with any compensation. Presently before the Court is

Plaintiff’s Motion for Default Judgment (ECF No. 98) as to Defendants Sylvia Tawanda Vandroff

and ELI Solutions, LLC.1 All pretrial proceedings in this case were referred to the undersigned

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(A) and (B) and Local Rule 73.02(B)(2)(e), DSC.

II.    PROCEDURAL HISTORY

       The procedural history of this case from the time it was filed until March of 2019 is set forth

       1
        An entry of default has already been made as to Defendant Marolyn D. Vandroff. See
ECF Nos. 72-73. Defendants Kinder, Robinson, Clarkson, Sharp, Martin, and Another Chance
Publishing have been dismissed without prejudice pursuant to Fed.R.Civ.P. 4(m). See ECF No.
72.
in the undersigned’s previous Report and Recommendation (ECF No. 63). As stated above in

footnote 1, An entry of default has been made as to Defendant Marolyn D. Vandroff, and Defendants

Kinder, Robinson, Clarkson, Sharp, Martin, and Another Chance Publishing have been dismissed

without prejudice pursuant to Fed.R.Civ.P. 4(m). Defendants Sylvia Vandroff and ELI Solutions,

LLC were served on May 3, 2019. Summonses Returned Executed (ECF Nos. 77-78). On May 28,

2019, an Answer (ECF No. 79) was filed pro se by Sylvia Vandroff on behalf of herself and ELI

Solutions, LLC. The court entered an Order (ECF No. 82) notifying Defendants that ELI Solutions,

LLC could not appear pro se and must retain counsel to proceed. The court directed Defendant ELI

Solutions, LLC to obtain counsel and file a notice of appearance within thirty days. ELI Solutions,

LLC failed to retain counsel and the court entered a second Order (ECF No. 94) striking the answer

as to it. The order noted that “the answer continues to be a filing on behalf of Sylvia Tawanda

Vandroff.” Id.

III.   DISCUSSION

       In his motion, Plaintiff argues that default judgment is appropriate as to both ELI Solutions,

LLC and Sylvia Vandroff because Vandroff failed to abide by the court’s order to retain counsel for

ELI Solutions, LLC. However, a determination of damages is not appropriate at this time as Plaintiff

did not submit with this motion any evidence to support a claim for damages. Therefore, the court

will treat Plaintiff’s motion as one for a request for entry of default against ELI Solutions, LLC, and

Sylvia Vandroff.

       It has been the law for the better part of two centuries ... that a corporation may
       appear in the federal courts only through licensed counsel. As the courts have
       recognized, the rationale for that rule applies equally to all artificial entities. Thus,
       ... the lower courts have uniformly held that 28 U.S.C. § 1654, providing that “parties
       may plead and conduct their own cases personally or by counsel,” does not allow


                                                 -2-
       corporations, partnerships, or associations to appear in federal court otherwise than
       through a licensed attorney.

Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201–02 (1993)

(internal citations omitted). Likewise, limited liability companies cannot proceed pro se in federal

court. In re Under Seal, 749 F.3d 276, 290 n.17 (4th Cir. 2014); see also Local Civ. Rule 83.I.07(B)

(D.S.C.) (providing that legal entities “may not proceed without counsel”). Because ELI Solutions,

LLC has not retained counsel and the answer filed on its behalf has been stricken, an entry of default

is appropriate as to ELI Solutions, LLC. See, e,g,, Belk v. Rock Haven Community Care Home, Inc.,

No. 3:07-54-CMC-BM, 2007 WL 2152902, *2 (D.S.C. July 25, 2007) (granting default against

corporate defendant in spite of pro se answer to complaint after the defendant failed to obtain counsel

upon direction by the court to do so).

       There is no restriction against Sylvia Vandroff representing herself in this action, and, as set

forth above, she timely filed an answer. Plaintiff appears to seek default judgment against her as

a sanction for failure to abide by the court’s order directing ELI Solutions, LLC to retain counsel.

However, Plaintiff has failed to show that Sylvia Vandroff, in her individual capacity, should be

liable for ELI Solutions, LLC’s actions or inactions. Therefore, Plaintiff’s motion should be denied

as to Sylvia Vandroff.

III.   CONCLUSION

       For the reasons discussed above, the court will construe Plaintiff’s Motion for Default

Judgment (ECF No. 98) as a Motion for Entry of Default, which is GRANTED as to Defendant ELI

Solutions, LLC and DENIED as to Defendant Sylvia Vandroff. Also pending is Plaintiff’s Motion

for Summary Judgment (ECF No. 100) in which he seeks a determination of liability and damages.



                                                 -3-
Plaintiff shall have fifteen (15) days from the date of this Order to provide any and all

supplemental briefing and/or additional evidence in support of his Motion for Summary

Judgment. Thereafter, Defendant Sylvia Vandroff shall have thirty-four (34) days to file a

response to Plaintiff’s Motion.

       IT IS SO ORDERED.



                                                 s/Thomas E. Rogers, III
                                                 Thomas E. Rogers, III
                                                 United States Magistrate Judge
January 7, 2020
Florence, South Carolina




                                           -4-
